Case: 1:14-cr-00020-SNLJ Doc. #: 150 Filed: 05/20/20 Page: 1 of 2 PageID #: 832



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION


UNITED STATES OF AMERICA,                       )
                                                )
               Plaintiff,                       )
                                                )
vs.                                             )   No. 1: l 4CR00020SNLJ- 2
                                                )
BILLY G. BIGGS,                                 )
                                                )
               Defendant.                       )


                DEFENDANT'S MOTION FOR EXTENSION OF TIME
           TO FILE AMENDED MOTION FOR COMPASSIONATE RELEASE

       COMES NOW Defendant, by and through the undersigned counsel, and for his motion,

states the following:

       1. On April 20, 2020, Defendant filed a pro se motion requesting home confinement or

           compassionate release based on his health condition and the threat of contracting the

           coronavirus (doc #149) at the institution where he is confined.

       2. Counsel is attempting to determine if an amended motion should be filed on Mr.

           Bigg’s behalf and is requesting an additional 30 days to complete his investigation to

           make such determination.

       WHEREFORE, in the interests of justice and for good cause shown, it is prayed that the

Court grant Defendant=s request to extend the deadline for filing of any amended motion by

thirty days from the current deadline, up through and including June 19, 2020.


                                             Respectfully submitted,

                                             /s/Michael A. Skrien
                                             Michael A. Skrien #43133MO
Case: 1:14-cr-00020-SNLJ Doc. #: 150 Filed: 05/20/20 Page: 2 of 2 PageID #: 833



                                             Assistant Federal Public Defender
                                             325 Broadway, 2nd Floor
                                             Cape Girardeau, Missouri 63701
                                             Telephone: (573) 339-0242
                                             Fax: (573) 339-0305
                                             E-mail: Mike_Skrien@fd.org

                                             ATTORNEY FOR DEFENDANT



                                CERTIFICATE OF SERVICE

        I hereby certify that on May 20, 2020, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court's electronic filing system upon Keith
Sorrell, Assistant United States Attorney.

                                             /s/Michael A. Skrien
                                             Michael A. Skrien
